                                           Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 1 of 11




                                   1

                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                           COVE BRITTON, et al.,                            Case No. 19-CV-04263-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                            ORDER GRANTING MOTION TO
                                  13                                                        REMAND; DENYING REQUEST FOR
                                                  v.                                        ATTORNEY’S FEES AND COSTS;
                                  14                                                        AND DENYING AS MOOT MOTION
                                           COUNTY OF SANTA CRUZ, et al.,                    FOR JUDGMENT ON THE
                                  15                                                        PLEADINGS
                                                        Defendants.
                                  16                                                        Re: Dkt. No. 36, 39
                                  17
                                               Plaintiffs Cove Britton and Matson Britton Architects, Inc. (“Plaintiffs”) bring the instant
                                  18
                                       lawsuit against Defendants County of Santa Cruz and County of Santa Cruz Planning Department
                                  19
                                       (“Defendants”). Before the Court are Plaintiffs’ motion to remand and Defendants’ motion for
                                  20
                                       judgment on the pleadings. Having considered the parties’ briefs, the relevant law, and the record
                                  21
                                       in this case, the Court GRANTS Plaintiffs’ motion to remand1 and DENIES Plaintiffs’ request for
                                  22
                                       attorney’s fees and costs. The Court also DENIES as moot Defendants’ motion for judgment on
                                  23
                                       the pleadings.
                                  24
                                  25   1
                                        Plaintiffs’ motion to remand contains a notice of motion that is separately paginated from the
                                  26   memorandum of points and authorities in support of the motion. See ECF Nos. 39, 41. Plaintiffs’
                                       motion thus fails to comply with Civil Local Rule 7-2(b), which states that the notice of motion
                                  27   and points and authorities must be contained in one document with a combined limit of 25 pages.
                                                                                        1
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                            Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 2 of 11



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff Cove Britton is a licensed architect residing and doing business in Santa Cruz
                                   3
                                       County, California. FAC ¶ 1. Plaintiff Matson Briton Architects, Inc. is a California corporation
                                   4
                                       doing business in Santa Cruz County, California. Id. Cove Britton is the president of Matson
                                   5
                                       Briton Architects, Inc. FAC at 12. County of Santa Cruz is a political subdivision of the State of
                                   6
                                       California. FAC ¶ 2. County of Santa Cruz Planning Department is an administrative department
                                   7
                                       within County of Santa Cruz. Id. ¶ 3. Defendants process permit applications for development
                                   8
                                       projects, and Plaintiffs “routinely handle” the submission of such applications to Defendants on
                                   9
                                       behalf of Plaintiffs’ clients. Id. ¶ 4.
                                  10
                                               On May 6, 2019, Plaintiffs received a written notice from Defendants that a permit
                                  11
                                       application was not complete, and that Plaintiffs’ appeal should be directed in a letter to the
                                  12
Northern District of California




                                       Planning Director, pursuant to Santa Cruz County Code section 18.10.320 and California
 United States District Court




                                  13
                                       Government Code section 65943. Id. ¶ 8. Plaintiffs allege that Defendants’ appeal procedure and
                                  14
                                       Santa Cruz County Code section 18.10.320 violate California Government Code section 65943,
                                  15
                                       “which requires that Defendants provide a process for an applicant to appeal to the Santa Cruz
                                  16
                                       County Board of Supervisors or Santa Cruz County Planning Commission, not the Planning
                                  17
                                       Director,” if development project permit applications are deemed incomplete. Id. ¶ 5. Because
                                  18
                                       Defendants give the Planning Director the sole authority to receive and review the appeal,
                                  19
                                       Plaintiffs claim that the County Code and the Government Code are inconsistent. Id. ¶ 8.
                                  20
                                               On November 21, 2018, Plaintiffs filed an appeal challenging Defendants’ decision that
                                  21
                                       the application was incomplete. FAC, Ex. B at 34. In the January 22, 2019 letter, Defendants
                                  22
                                       informed Plaintiffs that their application was deemed “complete,” but Defendants may still request
                                  23
                                       additional information. Id. In the March 8, 2019 letter, Defendants informed Plaintiffs that the
                                  24
                                       geotechnical report had not been accepted by county staff. Id. at 37. Plaintiffs allege that, as a
                                  25
                                       result, Defendants “blocked” Plaintiffs from an administrative review of the appeal by deeming
                                  26
                                       the application as “complete” and not scheduling a review, while “continuing to refuse” to accept
                                  27
                                                                                         2
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 3 of 11




                                   1   the report. FAC ¶ 24.

                                   2          On unspecified dates, Plaintiffs were informed by Defendants that geotechnical reports and

                                   3   geology reports submitted as part of a development project permit application are not required to

                                   4   be reviewed within thirty days for completeness. Id. ¶ 9. Plaintiffs allege that Defendants in

                                   5   reaching this conclusion relied on section 16.10.060(c) of the Santa Cruz County Code, which

                                   6   does not provide a timeline for reviewing such reports, and thus violated California Government

                                   7   Code section 65943, which specifies that agencies have a thirty-day review window to review a

                                   8   development application for completeness. Id.

                                   9      B. Procedural History
                                  10          On May 23, 2018, Plaintiffs filed a complaint against Defendants in California Superior

                                  11   Court for the County of Santa Cruz. MJP at 5.

                                  12          On July 2, 2019, Plaintiffs filed the First Amended Complaint (“FAC”). See ECF No. 1
Northern District of California
 United States District Court




                                  13   Ex. A. The FAC asserted two causes of actions: (1) a claim for declaratory relief that Santa Cruz

                                  14   County Code section 18.10.320 and section 16.10.060(c) are inconsistent with California

                                  15   Government Code section 65943, FAC ¶¶ 14–21; and (2) a claim under 42 U.S.C. § 1983 for

                                  16   violations of Plaintiffs’ due process rights for refusing to schedule a properly notified appeal, FAC

                                  17   ¶¶ 22-26.

                                  18          On July 25, 2019, Defendants removed the instant case to federal court under 28 U.S.C. §

                                  19   1441. See ECF No.1.

                                  20          On March 11, 2020, Defendants filed a motion for judgment on the pleadings to dismiss all

                                  21   claims against them for lack of Article III standing. ECF No. 36 (“MJP.”). On March 26, 2020,

                                  22   Plaintiffs filed an opposition. ECF No. 38 (“MJP Opp’n.”). On April 2, 2020, Defendants filed a

                                  23   reply to Plaintiffs’ opposition. ECT No. 43 (“MJP Reply.”).

                                  24          On March 27, 2020, Plaintiffs filed a motion to remand the case to state court, to deny

                                  25   Defendants’ motion for judgment on the pleadings as moot, and to recover attorney’s fees and

                                  26   costs incurred as a result of Defendants’ improper removal. ECF No. 41 (“Mot. to Remand”). On

                                  27
                                                                                         3
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                             Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 4 of 11




                                   1   April 10, 2020, Defendants filed an opposition. ECF. No. 44 (“Remand Opp’n.”). On April 17,

                                   2   2020, Plaintiffs filed a reply to Defendants’ opposition. ECF No. 46 (“Remand Reply.”).

                                   3   II.      LEGAL STANDARD
                                   4         A. Motion to Remand

                                   5            A suit may be removed from state court to federal court only if the federal court would

                                   6   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                   7   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                   8   in federal court may be removed to federal court by the defendant.”). The party seeking removal

                                   9   bears the burden of establishing federal jurisdiction. Provincial Gov't of Marinduque v. Placer

                                  10   Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal statute is strictly construed, and

                                  11   any doubt about the right of removal requires resolution in favor of remand.” Moore-Thomas v.

                                  12   Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d
Northern District of California
 United States District Court




                                  13   564, 566 (9th Cir. 1992)).

                                  14            A motion to remand “on the basis of any defect other than lack of subject matter

                                  15   jurisdiction” must be made within thirty days after the filing of the notice of removal. 28 U.S.C. §

                                  16   1447(c). By contrast, if it appears at any time before final judgment that the court lacks subject

                                  17   matter jurisdiction, the court must remand the action to state court. Id.

                                  18         B. Request for Attorney’s Fees and Costs

                                  19            Along with remand of a case upon unsuccessful removal, the district court may award “just

                                  20   costs and any actual expenses, including attorney’s? fees, incurred as a result of the removal.” 28

                                  21   U.S.C. § 1447(c). The award of fees and costs is in the discretion of the district court. Lussier v.

                                  22   Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Nonetheless, “[a]bsent unusual

                                  23   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  24   lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

                                  25   reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  26   141 (2005).

                                  27
                                                                                         4
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 5 of 11




                                   1            The objective reasonableness of removal depends on the clarity of the applicable law and

                                   2   whether such law “clearly foreclosed the defendant’s basis of removal.” Lussier, 518 F.3d at

                                   3   1066-67. We have consistently held that “[i]f the law in the Ninth Circuit is not so clear as to

                                   4   make the removing party’s endeavor entirely frivolous, a court will deny the request for attorney’s

                                   5   fees.” Prado v. Dart Container Corp. of Cal., 373 F. Supp. 3d 1281, 1285 (N.D. Cal. 2019)

                                   6   (quoting Dev. Bank v. Arthur, No. 11-CV-05494-LHK, 2012 WL 1438834, at *7 (N.D. Cal. Apr.

                                   7   25, 2012)).

                                   8   III.     DISCUSSION
                                   9            Defendants move for judgment on the pleadings in favor of Defendants on the grounds that

                                  10   Plaintiffs lack Article III standing. In response, Plaintiffs move to remand this case to the

                                  11   California Superior Court for the County of Santa Cruz and request attorney’s fees and costs

                                  12   associated with remand.
Northern District of California
 United States District Court




                                  13            Because the Court must address jurisdictional concerns first, the Court begins with

                                  14   Plaintiffs’ motion to remand. See, e.g., Tucker v. Travelers Indem. Co. of Conn., No. 17-cv-

                                  15   04613-HSG, 2017 WL 10456186, at *1 (N.D. Cal. Oct. 4, 2017) (“Because subject-matter

                                  16   jurisdiction is a threshold issue, the Court addresses Plaintiffs’ motion to remand first.”); see also

                                  17   Friery v. Los Angeles Unified Sch. Dist., 448 F.3d 1146, 1148 (9th Cir. 2006) (“As standing

                                  18   implicates Article III limitations on our power to decide a case, we must address it before

                                  19   proceeding to the merits.”). Then, the Court will address whether any award for attorney’s fees

                                  20   and costs is warranted. Finally, because the Court remands the case to state court, the Court

                                  21   denies as moot Defendants’ motion for judgment on the pleadings.

                                  22          A. Motion to Remand
                                  23            In the FAC, Plaintiffs raise two claims: (1) a claim for declaratory relief that Santa Cruz

                                  24   County Code section 18.10.320 and section 16.10.060(c) are inconsistent with Government Code

                                  25   section 65943, FAC ¶¶ 14–21; and (2) a claim under 42 U.S.C. § 1983 for violations of Plaintiffs’

                                  26   due process rights for refusing to schedule a properly notified appeal. FAC ¶¶ 22–26. Plaintiffs

                                  27
                                                                                          5
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 6 of 11




                                   1   argue that the Court should remand the case because Defendants have failed to establish subject

                                   2   matter jurisdiction over either claim. Mot. to Remand at 5. Below, the Court first addresses its

                                   3   subject matter jurisdiction over Plaintiffs’ federal claim under Section 1983, before turning to

                                   4   Plaintiffs’ state law claim.

                                   5           1. Section 1983 Claim

                                   6           In Plaintiffs’ § 1983 claim, Plaintiffs allege that Defendants have violated Plaintiffs’ due

                                   7   process rights by refusing to schedule a hearing for the permit application appeal and refusing to

                                   8   accept Plaintiff’s additional report. FAC ¶¶ 22–26. In Plaintiffs’ motion for remand, Plaintiffs

                                   9   argue that Defendants have failed to establish the Court’s subject matter jurisdiction over this

                                  10   claim. Mot. to Remand at 5. The Court agrees.

                                  11           As the party invoking federal jurisdiction, Defendants bear the burden of establishing the

                                  12   existence of a case or controversy under Article III, including “the core component of standing.”
Northern District of California
 United States District Court




                                  13   Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). However, Defendants argue precisely

                                  14   the opposite: they contend that Plaintiffs lack Article III standing to raise their Section 1983 claim

                                  15   because the claim is based on the rejections of planning permits that “Plaintiffs [applied for] on

                                  16   behalf of their clients.” MJP at 4. Specifically, Defendants argue that the issuance of the

                                  17   development permits are tied to properties Plaintiffs do not themselves own and from which

                                  18   Plaintiffs do not derive personal benefits other than “perhaps being able to work on the project if it

                                  19   is approved.” Id. at 5. Defendants further argue that because nothing prevents the property

                                  20   owners themselves from bringing a lawsuit against the County, Plaintiffs have no standing to bring

                                  21   a cause of action against Defendants on behalf of their clients. Id.

                                  22           The Court takes Defendants’ standing argument at face value and finds that Defendants

                                  23   have accordingly failed to meet their burden of establishing that the Court has subject matter

                                  24   jurisdiction over Plaintiffs’ Section 1983 claim. See Provincial Gov't of Marinduque, 582 F.3d at

                                  25   1087 (explaining that the burden of establishing federal jurisdiction is on the party seeking

                                  26   removal). By arguing that Plaintiffs lack Article III standing, Defendants in effect concede that

                                  27
                                                                                         6
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 7 of 11




                                   1   the Court lacks subject matter jurisdiction over Plaintiff’s Section 1983 claim because standing is

                                   2   a requisite component of subject matter jurisdiction. See Steel Co. v. Citizens for a Better

                                   3   Env't, 523 U.S. 83, 102 (1998) (“Standing to sue is part of the common understanding of what it

                                   4   takes to make a justiciable case.”); White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (“[S]tanding

                                   5   . . . pertain[s] to a federal court's subject-matter jurisdiction under Article III”). In fact, the Ninth

                                   6   Circuit has clearly held that “a removed case in which the plaintiff lacks Article III standing must

                                   7   be remanded to state court under § 1447(c),” and that such a rule “applies as well to . . . [any] type

                                   8   of removed case.” Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016). Both

                                   9   statute and Ninth Circuit precedent thus make clear that remand is the only appropriate option in

                                  10   the instant case.

                                  11           In a two-page opposition, Defendants merely respond without citation that, as long as

                                  12   “Plaintiffs’ 1983 cause of action is a law of the Unites States . . . this Court has original
Northern District of California
 United States District Court




                                  13   jurisdiction over the claim.” Remand Opp’n at 2. Defendants are incorrect. Federal courts are

                                  14   courts of limited jurisdiction. “Although the Constitution does not fully explain what is meant by

                                  15   ‘[t]he judicial Power of the United States,’ Art. III, § 1, it does specify that this power extends

                                  16   only to ‘Cases’ and ‘Controversies,’ Art. III, § 2.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

                                  17   (2016). “Standing to sue is a doctrine rooted in the traditional understanding of a case or

                                  18   controversy.” Id. Courts have therefore regularly found a lack of subject matter jurisdiction, even

                                  19   over federal law claims, where a party lacks standing. See Lujan, 504 U.S. 555 (holding that the

                                  20   district court lacked subject matter jurisdiction over the plaintiffs’ federal Endangered Species Act

                                  21   claim because the plaintiffs lacked standing). Thus, Defendants must establish subject matter

                                  22   jurisdiction, including Article III standing, by doing more than merely asserting the presence of a

                                  23   federal question.

                                  24           Because Defendants themselves argue that Plaintiffs lack Article III standing to assert

                                  25   Plaintiffs’ Section 1983 claim, Defendants have failed to meet their burden to establish that the

                                  26   Court has subject matter jurisdiction over this claim.

                                  27
                                                                                           7
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 8 of 11




                                   1          2. Plaintiffs’ State Law Claim

                                   2          Plaintiffs also assert a cause of action for declaratory relief. FAC ¶¶ 14–21. Plaintiffs’

                                   3   claim for declaratory relief asks the Court to construe state law to determine whether several

                                   4   sections of the Santa Cruz County Code violate California Government Code section 65943. Id.

                                   5          As the party seeking removal, Defendants bear the burden of establishing federal

                                   6   jurisdiction over the state law claim. Provincial Gov't of Marinduque, 582 F.3d at 1087. In

                                   7   Defendant’s notice of removal, Defendants merely discuss the Court’s jurisdiction over the

                                   8   Section 1983 claim but do not assert that the Court has jurisdiction over Plaintiffs’ state law

                                   9   declaratory relief claim. See ECF No. 1. Similarly, in Defendants’ opposition to remand,

                                  10   Defendants merely allege that the entire case was removed properly but fail to articulate the

                                  11   Court’s basis for subject matter jurisdiction over the state law declaratory relief claim. Remand

                                  12   Reply at 2. However, Defendants must establish the Court’s subject matter jurisdiction over each
Northern District of California
 United States District Court




                                  13   claim because the Court must sever “any claims for which the district court lacks jurisdiction” and

                                  14   those claims “must subsequently be remanded.” Indep. Living Ctr. of S. Cal., Inc. v. Kent, 909

                                  15   F.3d 272, 287 (9th Cir. 2018) (Christen, J., concurring) (quoting 28 U.S.C. § 1441(c)(1)(B),

                                  16   (c)(2).) Because Defendants never argue that the Court has subject matter jurisdiction over

                                  17   Plaintiffs’ state law declaratory relief claim, Defendants have clearly failed to meet their burden to

                                  18   establish the Court’s subject matter jurisdiction over this claim. Under the federal removal statute,

                                  19   the Court is thus required to remand this claim. See id.

                                  20          In any event, even if Defendant had argued that the Court has subject matter jurisdiction

                                  21   over Defendant’s state law declaratory relief claim, the Court would disagree. Generally, for the

                                  22   Court to have original federal subject matter jurisdiction, a case must either involve diversity of

                                  23   citizenship between the parties or involve a claim arising under federal law. See Caterpillar Inc.

                                  24   v. Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been

                                  25   filed in federal court may be removed to federal court by the defendant. Absent diversity of

                                  26   citizenship, federal-question jurisdiction is required.”) Alternatively, the Court may exercise

                                  27
                                                                                         8
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                          Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 9 of 11




                                   1   supplemental jurisdiction in certain cases. See 28 U.S.C. § 1367.

                                   2           For the reasons stated below, the Court finds that it lacks subject matter jurisdiction under

                                   3   federal question jurisdiction, id. § 1331; diversity jurisdiction, id. § 1332; and supplemental

                                   4   jurisdiction, id. § 1367.

                                   5           For the Court to have federal question jurisdiction, the complaint must arise under federal

                                   6   law. 28 U.S.C. § 1331. Generally speaking, “[a] cause of action arises under federal law only

                                   7   when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue Cross of

                                   8   Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). Plaintiffs’ claim for declaratory relief asks that the

                                   9   Court declare that Santa Cruz County Code sections 18.10.320 and 16.10.060(c) are inconsistent

                                  10   with California Government Code section 65943, all of which are state and local laws. FAC ¶¶ 8–

                                  11   9. Accordingly, because there is no “issue of federal law” raised by Plaintiffs’ claim for

                                  12   declaratory relief, there can be no federal question jurisdiction over this claim. Hansen, 891 F.2d
Northern District of California
 United States District Court




                                  13   at 1386; see Gov't Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1222–23 (9th Cir. 1998) (“A lawsuit

                                  14   seeking federal declaratory relief must first present an actual case or controversy within the

                                  15   meaning of Article III, section 2 of the United States Constitution. It must also fulfill statutory

                                  16   jurisdictional prerequisites.” (citations omitted)).

                                  17           As for diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), federal courts have diversity

                                  18   jurisdiction over civil actions “where the matter in controversy exceeds the sum or value of

                                  19   $75,000 . . . and is between . . . citizens of different States.” 28 U.S.C. § 1332. Furthermore, the

                                  20   diversity jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is

                                  21   diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                  22   Here, the Court lacks diversity jurisdiction because both Plaintiffs and Defendants are citizens of

                                  23   California and thus there is no diversity of citizenship. FAC ¶ 1.

                                  24           Finally, the Court also finds that it lacks supplemental jurisdiction over Plaintiffs’ state law

                                  25   declaratory relief claim. Courts have supplemental jurisdiction “over all other claims that are so

                                  26   related to claims in the action within such original jurisdiction that they form part of the same case

                                  27
                                                                                              9
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                         Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 10 of 11




                                   1   or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(b).

                                   2   However, as discussed above, the Court lacks original jurisdiction over Plaintiffs’ only federal

                                   3   claim, the Section 1983 claim, because Plaintiffs’ lack Article III standing. Because supplemental

                                   4   jurisdiction requires that the Court have original jurisdiction over at least one other claim, the

                                   5   Court may not exercise supplemental jurisdiction over Plaintiffs’ state law declaratory relief claim.

                                   6   See, e.g., Del Toro v. Centene Corp., No. 19-CV-05163-LHK, 2020 WL 1643861, at *6 (N.D.

                                   7   Cal. April 2, 2020) (declining supplemental jurisdiction over Plaintiff’s state law claim because

                                   8   Plaintiff lacked Article III standing for her only federal claim).

                                   9           In sum, the Court lacks subject matter jurisdiction over any of Plaintiffs’ claims. Because

                                  10   the Court lacks subject matter jurisdiction, the Court GRANTS Plaintiffs’ motion to remand the

                                  11   case to state court.

                                  12       B. Attorney’s Fees and Costs
Northern District of California
 United States District Court




                                  13           Along with the motion to remand, Plaintiffs request an award of attorney’s fees and costs.

                                  14   FAC ¶ 27. Plaintiffs allege that “[a]s a direct result of Defendants’ removal of the case to this

                                  15   Court, [Plaintiff’s counsel have] spent 48.70 hours on Federal court issues, for a total amount of

                                  16   $17,045.00 in attorney-time billed to the Clients” at an hourly rate of $350. Remand Reply at 3.

                                  17           Though Plaintiffs prevailed on the motion to remand, the Court, in its discretion, declines

                                  18   to award any fees and costs. The Court cannot say that there lacks any “objectively reasonable

                                  19   basis for seeking removal.” Martin, 546 U.S. at 14. Although Defendants’ arguments were

                                  20   ultimately unpersuasive, there is no evidence that Defendants’ arguments were “entirely

                                  21   frivolous.” Prado, 373 F. Supp. 3d at 1285. The standing issue presented by Plaintiffs’ motion to

                                  22   remand is not a straightforward question of subject matter jurisdiction.

                                  23           Additionally, Plaintiffs have not demonstrated the level of bad faith that courts have found

                                  24   to justify the imposition of costs and fees. See, e.g., Concept Chaser Co., Inc. v. Pentel of Am.

                                  25   Ltd., No. CV 11-8262-CAS JCGX, 2011 WL 4964963, at *3 (C.D. Cal. Oct. 18, 2011) (finding

                                  26   bad faith when defendant removed on the morning of trial based on a defense defendant had

                                  27
                                                                                         10
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
                                         Case 5:19-cv-04263-LHK Document 53 Filed 07/22/20 Page 11 of 11




                                   1   asserted since the start of litigation). Plaintiffs allege that Defendants engaged in an “intended

                                   2   strategy of obtaining a judgment of dismissal on the merits of the case from the federal court and

                                   3   recouping attorney’s fees and costs from Plaintiffs.” Remand Reply at 2. While such a strategy

                                   4   was ultimately unsuccessful, the Court cannot agree that it amounts to bad faith under these

                                   5   circumstances.

                                   6            As a result, the Court DENIES Plaintiffs’ request for attorney’s fees and costs.

                                   7         C. Motion for Judgment on the Pleadings
                                   8            Because the Court has remanded the case back to state court, the Court DENIES as moot

                                   9   Defendant’s motion for judgment on the pleadings.

                                  10   IV.      CONCLUSION
                                  11            For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand and DENIES

                                  12   Plaintiffs’ request for attorney’s fees and costs. The Court DENIES as moot Defendants’ motion
Northern District of California
 United States District Court




                                  13   for judgment on the pleadings.

                                  14   IT IS SO ORDERED.

                                  15
                                  16   Dated: July 22, 2020

                                  17                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  18                                                     United States District Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         11
                                  28   Case No. 19-CV-04263-LHK
                                       ORDER GRANTING MOITON TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS
